Citation Nr: 1041094	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) for the period prior to November 1, 2006, to 
include the propriety of the rating reduction from 50 percent to 
30 percent, effective November 1, 2006.

2.  Entitlement to an increased rating for PTSD for the period 
from November 1, 2006, forward.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and 
from May 1974 to June 1980, including during combat.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the Veteran's rating for PTSD 
from 50 percent to 30 percent, effective November 1, 2006.  

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
However, in this case, the August 2006 rating decision was issued 
in response to the Veteran's January 2006 request for an 
increased rating as to his service-connected PTSD.  Therefore, 
that rating decision also constituted a denial of his claim for 
an increased rating.  Accordingly, the Veteran's appeal has 
brought before the Board both the propriety of the rating 
reduction and the denial of his claim for an increased rating for 
PTSD.  

The Board further notes that the Veteran specifically stated in 
March 2006 that he was not seeking a TDIU and was only seeking an 
increased rating for his PTSD.  Accordingly, the agency of 
original jurisdiction (AOJ) did not address entitlement to a TDIU 
during the course of the appeal.  However, when evidence of 
unemployability is submitted during the course of an appeal from 
an assigned rating, a claim for a TDIU will be inferred.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  As there is evidence 
that the Veteran is unemployable as a result of his PTSD, a claim 
for a TDIU has been raised by the record, and the Board has 
jurisdiction over this issue.  

After the last adjudication of this matter by the AOJ, the 
Veteran submitted evidence consisting of a statement in support 
of his claim and copies of medical evidence.  When the Board 
receives pertinent evidence that was not initially considered by 
the AOJ, the evidence must be referred to the AOJ for review 
unless the claimant waives this procedural requirement.  38 
C.F.R. §§ 20.800, 20.1304(c) (2010).  Although no waiver was 
received, the medical evidence submitted by the Veteran was 
already considered by the AOJ.  See id.  To the extent that the 
lay statements are not duplicative of the prior evidence, they do 
not concern the period prior to November 1, 2006.  As such, the 
Veteran will not be prejudiced by the consideration of this 
evidence in connection with the claim for an increased rating for 
PTSD prior to that date, to include the propriety of the rating 
reduction effective that date.  Additionally, as the Board finds 
herein that the claims for a rating in excess of 50 percent for 
PTSD for the period from November 1, 2006, forward, and for a 
TDIU, must be remanded for further development, the AOJ will be 
able to consider such evidence in connection with these claims 
upon remand.

No Board hearing has been requested in connection with this 
appeal.  Although the Veteran requested a hearing before a 
Decision Review Officer (DRO), he withdrew this request in a June 
2008 written statement.  See 38 C.F.R. § 20.704(e) (2009).

As discussed below, the Board finds that there is sufficient 
evidence of record to decide the issue of entitlement to an 
increased rating for PTSD for the period prior to November 1, 
2006, to include the propriety of the rating reduction from 50 to 
30 percent effective that date.  Specifically, the Board finds 
that restoration of the prior rating is warranted, but the 
evidence does not support a rating in excess of 50 percent for 
the period prior to November 1, 2006.  However, the Board finds 
that additional development is necessary for a fair adjudication 
of the claim for a rating in excess of 50 percent for PTSD for 
the period from November 1, 2006, forward, as well as for the 
inferred claim for a TDIU.

Accordingly, the issues of (1) entitlement to a rating in excess 
of 50 percent for PTSD for the period from November 1, 2006, 
forward, and (2) entitlement to a TDIU for the entire period on 
appeal, are addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that 
there was an actual decrease in the severity of the Veteran's 
PTSD, or that any possible improvement actually increased his 
ability to function at work and home.  

2.  For the period prior to November 1, 2006, the Veteran's PTSD 
manifested by symptoms of chronic sleep impairment with recurrent 
nightmares, depression and frequent panic attacks not resulting 
in an inability to function, avoidance of war-related stimuli, 
isolation and emotional numbing, irritability and anger 
management problems, and generally normal speech, hygiene, and 
appearance, resulting in difficulty establishing and maintaining 
effective relationships; with no evidence of periods of violence, 
suicidal or homicidal ideation, obsessional rituals, impaired 
memory, spatial disorientation, delusions, hallucinations, or the 
inability to perform activities of daily living or to establish 
and maintain effective relationships; approximating no more than 
a 50 percent disability rating.


CONCLUSIONS OF LAW

1.  The reduction in rating for PTSD from 50 percent to 30 
percent, effective November 1, 2006, was improper, and 
restoration of the 50 percent rating is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.105(e), 3.159, 4.149, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 50 percent for PTSD 
for the period prior to November 1, 2006, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in February 2006, prior to 
the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
He was specifically advised that the evidence must show that his 
PTSD has increased in severity, examples of types of lay or 
medical evidence that would substantiate such claim, and that he 
should provide any VA or private treatment records or provide 
sufficient information to allow VA to obtain such records.  In 
April 2007, the Veteran was further notified of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  The timing 
defect with respect to this second letter has been cured by the 
subsequent readjudication of his claim, including in a September 
2008 supplemental statement of the case, the timing defect has 
been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

The Board notes that certain additional due process requirements, 
as set forth in 38 C.F.R. §§  3.105(e), must be followed in most 
cases involving the reduction of a disability rating.  However, 
the Board concludes herein that the rating reduction for the 
Veteran's PTSD was improper, and restoration of the 50 percent 
rating is warranted.  As this constitutes a full grant of the 
benefit sought on appeal, no further discussion of these 
provisions is necessary.

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

Concerning the duty to assist, VA treatment records have been 
obtained and considered.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide his claim.  In particular, 
there is no indication that the Veteran receives any benefits 
from the Social Security Administration pertaining to his claimed 
disability.  Additionally, the Veteran was afforded VA 
examinations in March 2006 and August 2008.  The Board notes that 
the Veteran has argued that the March 2006 examination is not an 
accurate portrayal of his disability level at that time.  
However, he does not argue that the examination itself was 
inadequate.  Furthermore, the evidence includes lay statements, 
as well as VA treatment records and letters from the Veteran's VA 
treating mental health provider, pertaining to the period prior 
to November 1, 2006.  As discussed in the remand portion of this 
decision, the Board finds that further development is necessary 
with respect to the claim for an increased rating for the period 
from November 1, 2006, forward, as well as the claim for a TDIU.  
However, the Board finds that the medical evidence of record as 
to the claim for an increased rating prior to that period is 
sufficient for a fair adjudication of the claim.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim at this time.

II. Analysis

The Board will first address the propriety of the reduction of 
the Veteran's rating for PTSD from 50 percent to 30 percent, 
effective November 1, 2006.  In any case involving a rating 
reduction, the fact-finder must ascertain, based upon a review of 
the entire record, whether the evidence reflects an actual change 
in the disability and whether the examination reports reflecting 
such change are based upon a thorough examination.  To warrant a 
reduction, it must be determined not only that an improvement in 
the disability level has actually occurred, but also that such 
improvement actually reflects an improvement in the ability to 
function under the ordinary conditions of life and work.  Brown 
v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13).  

The Board notes that, as the Veteran's 50 percent rating for PTSD 
was in effect since July 2003, or less than five years prior to 
the rating decision at issue, the additional procedural 
requirements as set forth in 38 C.F.R. § 3.344 do not apply.

If there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt shall 
be resolved in favor of the veteran.  In other words, a rating 
reduction must be supported by a preponderance of the evidence.  
38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Here, the Veteran was granted service connection for PTSD with an 
initial disability rating of 50 percent based, in part, on the 
results of an October 2003 VA examination.  A request for an 
increased rating was denied in an August 2004 rating decision and 
was not appealed.  In January 2006, the Veteran again requested 
an increased rating, stating that he had completed a PTSD 
residential program and had been "diagnosed as unworkable."  In 
response, the Veteran's rating for PTSD was reduced from 50 
percent to 30 percent, effective November 1, 2006, based 
primarily on the results of a March 2006 VA examination.  This 
appeal followed.

The October 2003 VA examiner noted that a prior examination in 
September 2001 had resulted in a diagnosis of rule out adjustment 
disorder versus malingering, with remarks as to the Veteran's 
alcoholism.  A treating VA provider diagnosed the Veteran with 
PTSD in June 2003, and this examination was requested to clarify 
the current diagnosis.  At the October 2003 examination, the 
Veteran reported living with his girlfriend and working as a 
donations attendant at a Goodwill center.  He stated that he was 
unable to continue his prior employment as a truck driver due to 
back pain and continuous thoughts of traumatic experiences in 
Vietnam. The Veteran reported past VA inpatient treatment for 
alcohol dependence in the late 1980s, but that this problem had 
been "controlled" since that time.  Pertaining to the past 
year, the Veteran reported symptoms of insomnia, nightmares, 
startle response especially to loud noises, tension, activation, 
and recollection.  He avoided movies about Vietnam and social 
situations that made him uncomfortable.  He also reported anger 
and irritability, and avoiding confrontations of any kind because 
he did not believe that he would not be able to control his own 
violence.  Speech was normally articulated but in a somewhat 
monotonous voice, and there were no hallucinations or delusions.  
The Veteran reported no current suicidal or homicidal ideations, 
and the examiner noted that he may have avoided talking about 
such thoughts because he felt compelled to point out in great 
detail how much he cherished any form of life.  There was a past 
history of alcohol dependence, but no current substance abuse.  
The examiner opined that there was no doubt that the Veteran had 
the necessary experiences and symptoms to warrant a PTSD 
diagnosis.  He further opined that such disability was chronic 
and of moderate severity, and assigned a global assessment of 
function (GAF) score of 50.  

The Veteran was also examined for compensation and pension 
purposes in August 2004.  At that time, he reported that he last 
worked in March 2004 at  a Goodwill store in a semi-sheltered 
environment.  He stated that he had difficulty with a coworker 
and exploded, and he decided not to return to work out of fear of 
hurting someone.  Since then, he had worked part-time with his 
"brother-in-law" collecting waste products for recycling.  The 
Veteran reported that his relationship with his long-term 
girlfriend was "pretty good," and she had some understanding of 
his difficulties due to PTSD.  The examiner noted that VA 
treatment records reflected regular and active participation in 
individual therapy, and that symptomatology waxed and waned over 
time.  The Veteran reported symptoms over the past year of sleep 
impairment, severe nightmares once per week accompanied by night 
sweats and thrashing out, avoidance of war-related information, 
survivor guilt, having to "get rid of [his] guns" due to 
episodic thoughts of suicide, irritability and angry impulses 
toward violence, depression, and obsessional tendencies.  Testing 
revealed no significant abnormalities other than chronically 
depressed and irritable mood and sleep impairment.  The examiner 
noted that the past history of alcohol dependence was mostly to 
self-medicate PTSD symptomatology, and the Veteran had been clean 
and sober for many years.  The examiner opined that the Veteran 
suffered from moderate to severe PTSD, and that he was not 
permanently and totally disabled but did have "at times quite 
severe" symptomatology.  The examiner assigned a GAF of 50 over 
the past year and currently.  

At the March 2006 examination, the Veteran reported having a 
close relationship with his sisters who live locally, but no 
contact with his other siblings, and limited contact with his two 
adult children.  He stated that his family and common-law wife 
were his only contacts, and his social life was very limited.  
The examiner noted the previous diagnosis that mentioned possible 
malingering, and the subsequent PTSD diagnosis in June 2003.  The 
Veteran reported being employed for approximately 70 percent of 
his adult life, and stated that he had been fired earlier that 
same day due to a dispute with his employer over payroll issues.  
Upon examination, the Veteran was noted to have mild grooming 
problems, and his speech was somewhat elevated in rate and 
slightly circumstantial.  He was slightly difficult to direct 
during the interview, and his mood was "kind of slow."  Impulse 
control appeared poor.  The Veteran reported current symptoms of 
nightmares and sleep disturbance, with thrashing around and 
striking out in his sleep, as well as increased irritability.  He 
stated that his "wife" had told him that he did not know how to 
love.  The Veteran believed that his symptoms had increased since 
the last VA examination, and that he was now unable to work due 
to irritability.  The examiner stated that the only objective 
manifestations of mental illness were the somewhat hyper-verbal 
style and circumstantial speech.  The examiner opined that the 
Veteran was an evasive and somewhat unreliable historian.  He 
stated that an MMPI-II produced an invalid profile which was 
suggestive of "faking bad."  The examiner noted that the 
Veteran had verified combat exposure and some "plausible" 
symptoms of PTSD, but he concurred with the September 2001 VA 
examiner's concerns about possible malingering.  He reasoned that 
this conclusion was supported by testing data and by the 
Veteran's notable omissions regarding his legal history.  The 
examiner stated that, while he did not endorse a full diagnosis 
of malingering, the Veteran appeared to be attempting to shape 
clinical opinion to an exaggerated level of impairment while 
withholding information that did not support his claim.  He 
further stated that there appeared to be characterological 
problems, in that the Veteran had conduct problems that predated 
combat exposure.  The examiner opined that the Veteran had mild 
to moderate impairment due to PTSD, and assigned a GAF of 55.

The Veteran disputed this report in May 2006, stating that he was 
very upset, distraught, anxious, and not attentive during the 
examination due to being fired shortly beforehand.  He also 
submitted a May 2006 statement from his significant other.  She 
reported that the Veteran had been having nightmares accompanied 
by yelling and kicking, talking to himself, and being very 
irritable for the twelve years that they had been together.  She 
also reported that the Veteran's working habits were very poor, 
and he only stayed on a job for a short period.  

Additionally, the Veteran submitted a September 2006 letter from 
his treating VA mental health provider.  The provider indicated 
that he met and worked with the Veteran intensively during a six-
week PTSD Residential Treatment Program in the fall of 2005.  He 
stated that, throughout that time, the Veteran was assigned a GAF 
of 45, which corresponds to serious symptoms or serious 
impairment in social or occupational functioning, and indicates 
that the Veteran is unable to work or effectively interact with 
others.  The provider further stated that this was "certainly 
consistent" with his impression of the Veteran, and there was 
"no doubt in [his] mind" that the Veteran had severe, chronic 
PTSD.  He explained that, as in the case of many Vietnam veterans 
whose PTSD is combat-related and has gone untreated for many 
years, the Veteran's condition is "chronic in nature and cannot 
be cured."  The provider further explained that the Veteran 
participated actively in the six-week PTSD Residential Program, 
and he benefitted from such treatment but "unfortunately remains 
severely affected by his symptoms and unable to work."  The 
provider stated that the Veteran continued to experience serious, 
debilitating symptoms of PTSD including recurrent nightmares of 
his war-zone experiences, active avoidance of war-related 
stimuli, avoidance of reminders of the war, social isolation, 
emotional numbing and feelings of detachment from others, sleep 
disturbance characterized by night sweats, shouting out and 
"fighting" in his sleep, panic attacks, and irritability. 
Accordingly, the VA provider requested that the reduction of the 
Veteran's PTSD rating from 50 percent to 30 percent based on the 
March 2006 VA examination be reconsidered.  

This letter is generally consistent with VA treatment records, as 
well as with a November 2005 letter from this same VA provider.  
In particular, treatment records reflect attendance and 
participation in PTSD Residential Program (PRP) group sessions, 
as well as some individual sessions, from September 2005 through 
November 2005.  While the AOJ determined that the evidence did 
not establish inpatient treatment, the VA treating provider 
indicated that it was an intensive, residential program.  
Moreover, an October 2005 VA treatment record reflects that the 
Veteran was to go home over the weekend and return to the 
program, and the evidence includes a certificate of completion of 
the PTSD residential program.  As such, the evidence confirms 
that there was inpatient mental health treatment.  Although not 
directly relevant to the period on appeal, the Board notes that 
VA treatment records dated from January 2004 through June 2004 
reflect fairly consistent participation in weekly PTSD anger 
management and PTSD psychosocial educational classes for veterans 
and spouses.

The Veteran continued with intermittent VA mental health 
treatment after completion of the residential program in November 
2005, including through December 2006, and from June 2007 to 
September 2007.  He was again examined for compensation and 
pension purposes by a mental health social worker (LCSW) in 
August 2008.  At that time, the Veteran reported current symptoms 
of daily depression treated with an anti-depressant, as well as 
chronic sleep impairment and nightmares about 3 times a week.  He 
further reported being anxious, irritable, and easily frustrated 
in stressful situations, and that he isolated in order to protect 
others from his irritability.  The Veteran stated that he 
quarreled frequently with his significant other, with name-
calling and a loud voice, but no physical violence.  He further 
stated that he had anxiety attacks, in that he needs to escape 
situations where he feels that his personal space is being 
intruded upon or his personal authority is being reduced or 
denied, especially when things become unpredictable and beyond 
his control.  The Veteran reported passing suicidal ideation with 
no plan or intent, and no past history of attempts.  There was 
some abnormal speech and mild impairment of remote, recent, and 
immediate memory.  The examiner diagnosed the Veteran with PTSD 
and recurrent severe depression, which was more likely than not 
secondary to PTSD, and assigned a GAF of 45 over the past two 
years.  He reasoned that the Veteran had maintained an "okay, 
reliable," but not emotionally deep relationship for 15 years 
with his significant other, he had no other relationships or 
close friends and did not socialize with anyone on a regular 
extended basis, and he stopped working in March 2004 due to 
inability to sleep, lack of motivation, and continuous arguing 
with other employees.  The examiner opined that, while therapy 
sessions could help in reducing stress in everyday life and 
improving relationship skills, it is "not likely at all" that 
the Veteran could return to work.  Upon review in August 2008, a 
VA clinical psychologist agreed with this examiner's assessment.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence of record fails to 
establish that there was an actual decrease in the severity of 
his PTSD, or that any possible improvement actually increased his 
ability to function at work and home.  In particular, while the 
March 2006 examiner opined that the Veteran was exaggerating his 
symptoms and had only mild or moderate impairment, the Veteran's 
treating VA mental health provider opined that the Veteran's 
symptoms continued to be chronic and severe and prevented him 
from working.  The Veteran consistently reported similar symptoms 
during VA inpatient treatment in the fall of 2005, as well as 
after that time during outpatient treatment sessions and at the 
August 2008 VA examination.  This most recent examiner (as 
confirmed by a clinical psychologist in August 2008) also opined 
that the Veteran's PTSD symptoms, including related depression, 
are chronic and severe, and that they prevent him from being able 
to work.

Accordingly, the reduction in the Veteran's rating for PTSD to 30 
percent was not proper, and a restoration of the prior 50 percent 
rating, effective November 1, 2006, is warranted.  38 U.S.C.A. § 
5107(a); Brown, 5 Vet. App. at 420-21.

Having determined that the prior rating of 50 percent for PTSD 
must be restored, effective November 1, 2006, the Board will 
proceed to the issue of whether a rating in excess of 50 percent 
is warranted for the period prior to that date.  

The criteria for a 50 percent rating  for PTSD are: 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, 
Diagnostic Code (DC) 9411.  These criteria serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating for a mental disorder.  VA must 
consider all symptoms that affect the level of occupational and 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442-
43 (2002).  A global assessment of functioning (GAF) score 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see 
also American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An 
evaluation will be assigned based on all evidence of record as to 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126. 

Based on all evidence of record, the Board finds that the Veteran 
is not entitled to a rating in excess of 50 percent for PTSD for 
the period prior to November 1, 2006.  Specifically, the evidence 
reflects that the Veteran  had difficulty establishing and 
maintaining effective work and social relationships due to 
symptoms of chronic sleep impairment with recurrent nightmares, 
depression requiring continuous medication, frequent panic 
attacks, avoidance of war-related stimuli, isolation and 
emotional numbing, and irritability and anger management 
problems.  However, the evidence does not establish that the 
Veteran was unable to function due to his depression or panic 
attacks.  Additionally, there was no indication of suicidal 
ideation, obsessional rituals, periods of violence, impaired 
memory, spatial disorientation, delusions, hallucinations, or an 
inability to perform activities of daily living.  The Board notes 
that there was some evidence of abnormal speech and mild grooming 
problems during at the March 2006 VA examination.  However, VA 
treatment records generally reflect attention to personal hygiene 
and appearance, as well as speech within normal limits and active 
participation in therapy sessions.  Further, the Veteran has 
maintained a relationship with his live-in girlfriend of over 10 
years and other family members.  The Board acknowledges that the 
evidence reflects GAF scores of 45 during this period, which 
generally indicates serious symptoms or serious impairment in 
occupational or social functioning, and an inability to work or 
interact effectively with others.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  However, the GAF 
score is not conclusive of the degree of impairment for VA 
purposes but, rather, must be considered together with all 
evidence of record.  See 38 C.F.R. § 4.126.  

While the Veteran manifested some PTSD symptoms that are 
contemplated by a higher rating, the Board finds that his 
disability picture for the period prior to November 1, 2006, most 
nearly approximates a 50 percent schedular rating.  The Board has 
considered all potentially applicable diagnostic codes, and finds 
no basis upon which to assign a higher evaluation under any 
alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Additionally, staged ratings are not appropriate, as the 
manifestations of such disability remained relatively during the 
period prior to November 1, 2006, and any increase in his 
symptoms is not sufficient to warrant a higher rating.  See Hart, 
21 Vet. App. at 509-10. 

The Board has further considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under this 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
As discussed in detail above, the Veteran's symptomatology of PTSD 
is fully addressed by the applicable rating criteria, and there 
are no symptoms that are not addressed by the rating schedule.  
Therefore, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and the rating schedule is 
adequate to evaluate his disability picture.  As the rating 
schedule is adequate, it is not necessary to determine whether 
there are any related factors such as marked interference with 
employment or frequent periods of hospitalization.  See id.  
Accordingly, it is not necessary to refer this case for 
consideration of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1).  Id.

Although the evidence does not support a total schedular 
disability rating, a claim for a TDIU has been raised by the 
record, as the Veteran has been unemployed since 2004 and there is 
evidence that such status is due to his PTSD.  See Rice, 22 Vet. 
App. at 453-54.  This issue is addressed in the REMAND portion of 
this decision.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  The Veteran's claim for restoration of the prior 
rating of 50 percent for PTSD, effective November 1, 2006, has 
been granted based, in part, on the application of such doctrine.  
However, as the preponderance of the evidence is against a rating 
in excess of 50 percent for the period prior to November 1, 2006, 
the benefit of the doubt doctrine does not apply and this aspect 
of his claim must be denied.  38 C.F.R. § 4.3.  
  

ORDER

Restoration of a 50 percent rating for PTSD is granted, effective 
November 1, 2006.

A rating in excess of 50 percent for PTSD for the period prior to 
November 1, 2006, is denied.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's remaining claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the Veteran was last examined for compensation and 
pension purposes in July 2008.  In a September 2008 statement, he 
indicated that his symptoms of PTSD had increased since that 
time, in that he was having more frequent nightmares and suicidal 
tendencies.  The last VA treatment records in the claims are 
dated in June 2008, and the last documented mental health 
treatment was in September 2007.  As such, a remand is necessary 
to obtain any outstanding mental health treatment records and 
schedule the Veteran for a VA examination to determine the 
current severity of his PTSD.  See Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (VA must provide a contemporaneous medical 
examination where the record does not adequately reveal the 
current state of the claimant's disability, particularly if there 
is no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination). 

Additionally, as discussed above, there is evidence of record 
that the Veteran is unemployable solely as a result of his PTSD.  
Specifically, the Veteran has reported that he stopped full-time 
work in 2004 and part-time work in 2006 due to symptoms of PTSD 
including conflicts with coworkers, lack of energy, and lack of 
motivation.  See, e.g., July 2008 VA examination report.  
Similarly, the Veteran's long-term significant other reported in 
May 2006 that he would stay in a job for only a short period.  
Significantly, the Veteran's treating VA mental health provider 
stated in letters dated in November 2005 and September 2006 that, 
despite obtaining some benefit from treatment in a six-week 
residential program, the Veteran continued to have chronic, 
severe PTSD symptoms which made him unable to work.  
Additionally, the July 2008 VA examiner opined that it is "not 
likely at all" that the Veteran could return to work, even with 
therapy, and a VA clinical psychologist agreed with this 
examiner's assessment upon review in August 2008.

A TDIU may be granted where a veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  Generally, to be eligible for a TDIU, 
the following percentage thresholds must be met: if there is only 
one service-connected disability, it shall be ratable at 60 
percent or more; if there are two or more service-connected 
disabilities, there must be at least one disability rated at 40 
percent or more and sufficient additional disabilities to bring 
the combined overall rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  However, if these threshold criteria are 
not met, but the evidence reflects that a veteran is unemployable 
by reason of service-connected disabilities, the case must be 
submitted to the Director, Compensation and Pension Service, for 
extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  
The Board cannot assign an extraschedular rating in the first 
instance, but it must determine whether to refer a case for such 
an evaluation when the issue is raised either by the claimant or 
by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 
244 (2008).

In this case, the Veteran is service-connected for PTSD at 50 
percent, as well as malaria and residuals of a broken jaw, which 
are both rated as noncompensably disabling.  As such, he does not 
currently meet the threshold criteria for a TDIU.  However, as 
discussed above, there is evidence of record that the Veteran is 
unemployable solely as a result of his PTSD.  Therefore, if the 
Veteran is not determined to be entitled to a higher schedular 
rating upon remand, such that he meets the threshold percentage 
criteria, the case must be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records pertaining to the Veteran's PTSD, 
specifically to include VA mental health 
treatment records dated from June 2008 
forward.  If the Veteran identifies any 
pertinent private treatment, copies of 
such records should also be requested, 
after obtaining the necessary 
authorizations.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination with an appropriate medical 
professional to determine the current 
severity of his PTSD.  The entire claims 
file and a copy of this remand should be 
made available for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
record and measure the severity of all 
symptoms related to the Veteran's PTSD, 
including but not limited to a GAF score.  
The examiner should also offer an opinion 
as to whether the Veteran is unable to 
secure or follow substantially gainful 
employment due to his PTSD, as well as any 
other service-connected disabilities.  Any 
opinion offered must be accompanied by a 
complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  If an opinion as to 
any issue cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

3.  Thereafter, if the Veteran still does 
not meet the schedular percentage 
threshold criteria for a TDIU, submit the 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration as to whether the Veteran's 
service-connected disabilities, including 
but not limited to PTSD, precluded him 
from securing or following substantially 
gainful employment at any time during the 
period on appeal.

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claims for a rating in 
excess of 50 percent for PTSD for the 
period from November 1, 2006, forward, and 
for a TDIU for the entire period on 
appeal.  Such readjudication should 
reflect consideration of all lay and 
medical evidence of record.  If the claims 
remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
relevant law and all evidence associated 
with the claims file since the last 
statement of the case.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


